 1   NORTH LAS VEGAS CITY ATTORNEY
     Micaela Rustia Moore, Nev. Bar No. 9676
 2   City Attorney
 3   Claudia E. Aguayo, Nev. Bar No. 8351
     Assistant City Attorney
 4   Marisa Rodriguez, Nev. Bar No. 13234
     Senior Deputy City Attorney
 5   Daniel S. Ivie, Nev. Bar No. 10090
 6   Deputy City Attorney
     2250 Las Vegas Blvd. North, Suite 810
 7   North Las Vegas, Nevada 89030
     Telephone: (702) 633-1050
 8   Facsimile: (702) 649-8879
 9
     Attorneys for Defendants
10
                             IN THE UNITED STATES DISTRICT COURT
11
12                                       DISTRICT OF NEVADA

13    VERONICA HOWARD,                                     CASE NO. 2:21-cv-00199-JCM-DJA
14
                            Plaintiff,
15
             v.
16                                                         STIPULATION AND ORDER
17    CITY OF NORTH LAS VEGAS, a municipal                 CONTINUING THE EARLY NEUTRAL
      corporation, RYANN JUDEN; SEAN                       EVALUATION
18    HOEFFGEN; CINDY MARSHALL; and
      ERIN TELLEZ,
19
20                          Defendants.

21
22          Plaintiff Veronica Howard (“Plaintiff”) and Defendants, CITY OF NORTH LAS
23
     VEGAS, RYANN JUDEN, SEAN HOEFFGEN, CINDY MARSHALL, AND ERIN TELLEZ
24
     (“Defendants”), by and through their attorneys of record, hereby stipulate to the following:
25
            WHEREAS this Court scheduled an Early Neutral Evaluation (ENE) in the above
26
     referenced matter for July 30, 2021 at 9:00 AM.
27
28




                                                       1
 1          WHEREAS the attorney who will be appearing for Defendants is scheduled to be out of
 2   the office and unavailable on that date.
 3          WHEREAS counsel for Plaintiff has a matter set for trial on a stacked calendar in a
 4   different matter on that date.

 5          Accordingly, IT IS STIPULATED ENE currently scheduled for July 30, 2021, be

 6   continued to a date and time in August convenient for the Court after August 9, except on

 7   August 13, 2021.
     DATED this 23rd day of June, 2021
 8
     NORTH LAS VEGAS CITY ATTORNEY                      DATED this 23rd day of June, 2021
 9
                                                        LAW OFFICES OF ROBERT SPRETNAK
10
     By: /s/ Marisa Rodriguez_______________
11   Micaela Rustia Moore, Nev. Bar No. 9676
                                                        By: /s/ Robert P. Spretnak____________
     City Attorney
12                                                      Robert P. Spretnak, Nev Bar No. 5135
     Claudia E. Aguayo, Nev. Bar No. 8351
                                                        8275 S. Eastern Avenue, Suite 200
13   Assistant City Attorney
                                                        Las Vegas, Nevada 89123
     Marisa Rodriguez, Nev. Bar No. 13234
                                                        Attorneys for Plaintiff
14   Senior Deputy City Attorney
     Daniel S. Ivie, Nev. Bar No. 10090 Deputy
15   City Attorney
16   2250 Las Vegas Blvd. North, Suite 810 North
     Las Vegas, Nevada 89030
17   (702) 633-1050
     Attorneys for Defendants
18
19          IT IS HEREBY ORDERED that an in-person Early Neutral Evaluation Session

20   (“ENE”) is continued to Thursday, September 9, 2021. Plaintiff must report to the chambers
21
     of the undersigned United States Magistrate Judge, Room 4068, Lloyd D. George United States
22
     Courthouse, 333 Las Vegas Boulevard South, Las Vegas, Nevada at 9:00 a.m. Defendants must
23
24   report to the chambers of the undersigned at 9:30 a.m.

25          The written evaluation statement, with exhibits, not to exceed 50 pages, must be
26   delivered electronically to Emily_Santiago@nvd.uscourts.gov by noon on September 2, 2021.
27
28            June 23, 2021
      Dated: __________________                     __________________________________
                                                    ELAYNA J. YOUCHAH
                                                    UNITED STATES MAGISTRATE JUDGE



                                                    2
